

Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER


 
This Agreement and Plan of Merger (the “Plan”) is adopted as of October 14,
2005, by and between VioQuest Delaware, Inc., a Delaware corporation (“VioQuest
Delaware”), and VioQuest Pharmaceuticals, Inc., a Minnesota corporation
(“VioQuest Minnesota”).
 
 
WHEREAS, VioQuest Delaware is a corporation duly organized and existing under
the laws of the State of Delaware;
 
WHEREAS, VioQuest Minnesota is a corporation duly organized and existing under
the laws of the State of Minnesota;
 
WHEREAS, on the date hereof, VioQuest Delaware has authority to issue One
Hundred Ten Million (110,000,000) shares of capital stock consisting of One
Hundred Million (100,000,000) shares of common stock, $.001 par value per share
(“Delaware Common Stock”), and Ten Million (10,000,000) shares of preferred
stock, $.001 par value per share;
 
 
WHEREAS, on the date hereof, One Hundred (100) shares of Delaware Common Stock
are issued and outstanding, all of which are owned by VioQuest Minnesota;
 
 
WHEREAS, on the date hereof, VioQuest Minnesota has authority to issue
50,000,000 shares of undesignated capital stock, par value $.01 per share (the
“Minnesota Common Stock”), of which 17,827,924 shares are issued and
outstanding;
 
 
WHEREAS, the respective boards of directors of VioQuest Delaware and VioQuest
Minnesota have determined that, for the purpose of effecting the reincorporation
of VioQuest Minnesota in the State of Delaware, it is advisable and in the best
interests of such corporations and their respective shareholders that VioQuest
Minnesota merge with and into VioQuest Delaware upon the terms and conditions
herein provided; and
 
 
WHEREAS, the respective boards of directors of VioQuest Delaware and VioQuest
Minnesota have approved this Plan; and
 
 
WHEREAS, the respective shareholders of VioQuest Delaware and VioQuest Minnesota
have approved this Plan;
 
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, VioQuest Minnesota and VioQuest Delaware hereby agree to merge as
follows:
 
1.           Merger. Subject to the terms and conditions hereinafter set forth,
VioQuest Minnesota shall be merged with and into VioQuest Delaware, which shall
be the surviving corporation in the merger (the “Merger”). The Merger shall be
effective on the later of the date and time (the “Effective Time”) that a
properly executed certificate of merger consistent with the terms of this Merger
Agreement and Section 252 of the Delaware General Corporation Law (“DGCL”) is
filed with the Secretary of State of Delaware or articles of merger are filed
with the Secretary of the State of Minnesota as required by Section 302A.615 of
the Minnesota Business Corporation Act (“MBCA”).


2.           Principal Office of VioQuest Delaware. The principal office of
VioQuest Delaware is 7 Deer Park Drive, Suite E, Monmouth Junction, New Jersey,
08852.


3.           Corporate Documents. The Certificate of Incorporation of VioQuest
Delaware, as in effect immediately prior to the Effective Time, shall continue
to be the Certificate of Incorporation of VioQuest Delaware as the surviving
corporation without change or amendment until further amended in accordance with
the provisions thereof and applicable law, except that the Certificate of
Incorporation of VioQuest Delaware shall be amended to change the name of
VioQuest Delaware to “VioQuest Pharmaceuticals, Inc.,” as provided in the
certificate of merger filed with the Secretary of State of Delaware pursuant to
this Plan. The Bylaws of VioQuest Delaware, as in effect immediately prior to
the Effective Time, shall continue to be the Bylaws of VioQuest Delaware as the
surviving corporation without change or amendment until further amended in
accordance with the provisions thereof and applicable law.
 
 
 

--------------------------------------------------------------------------------

 

 
4.           Directors and Officers. The directors and officers of VioQuest
Minnesota at the Effective Time shall be and become directors and officers,
holding the same titles and positions, of VioQuest Delaware at the Effective
Time, and after the Effective Time shall serve in accordance with the Bylaws of
VioQuest Delaware.


5.           Succession. At the Effective Time, VioQuest Delaware shall succeed
to VioQuest Minnesota in the manner of and as more fully set forth in Section
259 of the DGCL and in Section 302A.641 of the MBCA.


6.           Further Assurances. From time to time, as and when required by
VioQuest Delaware or by its successors and assigns, there shall be executed and
delivered on behalf of VioQuest Minnesota such deeds and other instruments, and
there shall be taken or caused to be taken by it such further and other action,
as shall be appropriate or necessary in order to vest or perfect in or to confer
of record or otherwise in VioQuest Minnesota the title to and possession of all
the interests, assets, rights, privileges, immunities, powers, franchises and
authority of VioQuest Minnesota, and otherwise to carry out the purposes and
intent of this Merger Agreement, and the officers and directors of VioQuest
Delaware are fully authorized in the name and on behalf of VioQuest Minnesota or
otherwise to take any and all such actions and to execute and deliver any and
all such deeds and other instruments.


7.           Common Stock of VioQuest Minnesota. At the Effective Time, by
virtue of the Merger and without any action on the part of the holder thereof,
each share of Minnesota Common Stock outstanding immediately prior thereto shall
be changed and converted automatically into one fully paid and nonassessable
share of Delaware Common Stock.


8.           Stock Certificates. At and after the Effective Time, all of the
outstanding certificates which prior to that time represented shares of
Minnesota Common Stock shall be deemed for all purposes to evidence ownership of
and to represent shares of Delaware Common Stock into which the shares of the
Minnesota Common Stock represented by such certificates have been converted as
herein provided. The registered owner on the books and records of VioQuest
Minnesota or its transfer agent of any such outstanding stock certificate shall,
until such certificate shall have been surrendered for transfer or otherwise
accounted for to VioQuest Delaware or its transfer agent, have and be entitled
to exercise any voting and other rights with respect to and to receive any
dividend and other distributions upon the shares of Delaware Common Stock
evidenced by such outstanding certificate as above provided.


9.           Options. Each option, warrant or other right to purchase shares of
Minnesota Common Stock, which are outstanding at the Effective Time shall, by
virtue of the Merger and without any action on the part of the holder thereof,
be converted into and become an option, warrant or right to purchase one share
of Delaware Common Stock at an option price per share equal to the purchase
price applicable to the option, warrant or other right to purchase Minnesota
Common Stock.


10.           Common Stock of VioQuest Delaware. At the Effective Time, the
previously outstanding One Hundred (100) shares of Delaware Common Stock
registered in the name of VioQuest Minnesota and which shall, by reason of the
Merger, be reacquired by VioQuest Delaware, shall be retired and shall resume
the status of authorized and unissued shares of Delaware Common Stock, and no
shares of Delaware Common Stock or other securities of VioQuest Delaware shall
be issued in respect thereof.


11.           Amendment. At any time before or after approval by the
shareholders of VioQuest Minnesota, this Plan may be amended in any manner
(except that Section 7 and any of the other principal terms may not be amended
without the approval of the shareholders of VioQuest Minnesota) as may be
determined in the judgment of the respective Boards of Directors of VioQuest
Delaware and VioQuest Minnesota to be necessary, desirable or expedient in order
to clarify the intention of the parties hereto or to effect or facilitate the
purposes and intent of this Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
12.           Abandonment. At any time before the Effective Time, this Merger
Agreement may be terminated and the Merger contemplated hereby may be abandoned
by the Board of Directors of either VioQuest Minnesota or VioQuest Delaware or
both, notwithstanding approval of this Merger Agreement by the sole shareholder
of VioQuest Delaware or the shareholders of VioQuest Minnesota, or both.


13.           Rights and Duties of VioQuest Delaware. At the Effective Time and
for all purposes the separate existence of VioQuest Minnesota shall cease and
shall be merged with and into VioQuest Delaware which, as the surviving
corporation, shall thereupon and thereafter possess all the rights, privileges,
immunities, licenses and franchises (whether of a public or private nature) of
VioQuest Minnesota; and all property (real, personal and mixed), all debts due
on whatever account, all choses in action, and all and every other interest of
or belonging to or due to VioQuest Minnesota shall continue and be taken and
deemed to be transferred to and vested in VioQuest Delaware without further act
or deed; and the title to any real estate, or any interest therein, vested in
VioQuest Minnesota shall not revert or be in any way impaired by reason of such
Merger; and VioQuest Delaware shall thenceforth be responsible and liable for
all the liabilities and obligations of VioQuest Minnesota; and, to the extent
permitted by law, any claim existing, or action or proceeding pending, by or
against VioQuest Minnesota may be prosecuted as if the Merger had not taken
place, or VioQuest Delaware may be substituted in the place of such corporation.
Neither the rights of creditors nor any liens upon the property of VioQuest
Minnesota shall be impaired by the Merger. If at any time VioQuest Delaware
shall consider or be advised that any further assignment or assurances in law or
any other actions are necessary or desirable to vest the title of any property
or rights of VioQuest Minnesota in VioQuest Delaware according to the terms
hereof, the officers and directors of VioQuest Delaware are empowered to execute
and make all such proper assignments and assurances and do any and all other
things necessary or proper to vest title to such property or other rights in
VioQuest Delaware, and otherwise to carry out the purposes of this Merger
Agreement.


14.           Consent to Service of Process. VioQuest Delaware hereby
irrevocably appoints the Secretary of the State of Minnesota and the successors
of such officer its attorney in the State of Minnesota upon whom may be served
any notice, process or pleading in any action or proceeding against it to
enforce against VioQuest Delaware any obligation of VioQuest Minnesota or to
enforce the rights of a dissenting shareholder of VioQuest Minnesota.


IN WITNESS WHEREOF, this Agreement and Plan of Merger, having first been duly
approved by resolution of the Boards of Directors of VioQuest Minnesota and
VioQuest Delaware, has been executed on behalf of each of said two corporations
by their respective duly authorized officers.
 

 
VIOQUEST PHARMACEUTICALS, Inc. 
a Minnesota corporation
   
VIOQUEST DELAWARE, INC.
a Delaware corporation
                    By: /s/  Daniel Greenleaf   By: /s/  Daniel Greenleaf  

--------------------------------------------------------------------------------

Daniel Greenleaf    

--------------------------------------------------------------------------------

Daniel Greenleaf  
Chief Executive Officer
   
Chief Executive Officer

 

 